COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Huff and Senior Judge Annunziata
UNPUBLISHED




              MICHAEL W. FALIN
                                                                              MEMORANDUM OPINION*
              v.     Record No. 1130-19-3                                         PER CURIAM
                                                                                 OCTOBER 8, 2019
              VIRGINIA WORKERS’ COMPENSATION
               COMMISSION


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Michael W. Falin, on brief), pro se.

                               No brief for appellee.


                     Michael W. Falin appeals a decision of the Workers’ Compensation Commission (“the

              Commission”) affirming the award of attorney’s fees in a May 30, 2019 order approving a

              compromise settlement for two claims alleging coal workers’ pneumoconiosis. Falin argues that

              the Commission erred by finding that the award of attorney’s fees was reasonable. We have

              reviewed the record and the Commission’s opinion and find that this appeal is without merit.

              Accordingly, we affirm for the reasons stated by the Commission in its final opinion. See Falin

              v. Paramount Coal, et al., JCN VA02000031766 and JCN VA02000031435 (VA Wrk. Comp.

              Jun. 18, 2019). We dispense with oral argument and summarily affirm because the facts and

              legal contentions are adequately presented in the materials before the Court and argument would

              not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.